Citation Nr: 0116709	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1992 to April 1994.  
This appeal arises from a February 2000 rating decision of 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent 
evaluation for a right knee disability and continued a 10 
percent evaluation for a left knee disability.  The veteran 
disagreed with those determinations in March 2000 and a 
statement of the case was issued in August 2000.  The veteran 
submitted a timely substantive appeal in August 2000.

In his substantive appeal, the veteran requested a hearing 
before the Board.  The requested hearing was conducted in 
March 20001, by videoconference, with the veteran in Chicago, 
Illinois, and the undersigned Acting Board Member sitting in 
Washington, D.C.  


REMAND

The veteran contends that his right knee and left knee 
disabilities have increased in severity since May 1998.  
Although VA examination was conducted in January 2000, the 
veteran contends that the examination was brief, possibly 
incomplete, and that the examiner did not accurately record 
his complaints as to the severity of his disability.  The 
veteran has requested another examination of each knee.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  See Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded superseded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to this claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Given the veteran's contentions that development of his 
claims for increased evaluations for each of his knee 
disabilities have not been fully developed, the Board finds 
that remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

In light of the need for additional examinations, the RO 
should obtain all pertinent treatment records regarding the 
service-connected disabilities for review.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all of the 
veteran's VA clinical records from May 
1998 to the present, which are not 
already of record.  The veteran should be 
asked to provide the names and addresses 
for all non-VA health-care providers from 
whom he has received or sought evaluation 
or treatment for a right or left knee 
disorder, including employment medical 
records and evaluations.  The RO should 
attempt to obtain all identified records, 
in particular, any additional records 
from Newsome Rehabilitation Center, and 
any records from the private physician 
who referred the veteran for that 
therapy, after the veteran signs and 
returns any necessary forms authorizing 
the release to VA of any identified 
private records.  If any identified 
records cannot be obtained or are 
unavailable, it should be so stated for 
the record. The RO should inform the 
veteran and his representative of all 
results of requests for records.

2.  The veteran should also be offered 
the opportunity to identify or submit 
alternative types of evidence relevant to 
establishing the severity of right or 
left knee disability, including such 
records as employment, insurance, or 
education-related medical examinations.  

3.  The veteran should be afforded VA 
examination to assess the severity of the 
veteran's service-connected left knee 
disability and right knee disability.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be accomplished, including 
radiologic examination, MRI examination, 
or CT examination of the knees, if deemed 
necessary by the examiner, and the 
findings should be reported in detail.  
The examiner should review the results of 
any testing prior to completion of the 
report.  With respect to the current 
functioning of the veteran's left knee 
and of the right knee, attention should 
be given to the presence or absence of 
pain, any limitation of motion, swelling, 
subluxation, lateral or other 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or other impairment.  The examiner should 
provide complete and detailed discussion 
with respect to weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of his left knee.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The examiner is requested to comment on 
the degree of limitation on normal 
functioning caused by pain and the effect 
of the bilateral knee disability on the 
veteran's employability.  Range of motion 
testing should be conducted, with an 
explanation as to what is the normal 
range of motion.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of left knee pathology 
found to be present, and all 
manifestations of right knee pathology 
found to be present, identifying the 
findings as to each knee separately.  In 
particular, the examiner should provide a 
specific opinion as to whether 
degenerative joint disease is or is not 
present in the right knee and whether 
degenerative joint disease is or is not 
present in the left knee.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




